 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, SUBJECT TO THE PROVISIONS OF THE BORROWER’S ARTICLES OF ASSOCIATION
REGARDING RESTRICTIONS ON TRANSFER OF THE BORROWER'S SECURITIES, AS SHALL BE
AMENDED FROM TIME TO TIME,THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.



 
Right to Purchase __________ Common Shares of InspireMD, Inc. (subject to
adjustment as provided herein)



FORM OF COMMON SHARE PURCHASE WARRANT
 


No. __________ 
Issue Date: March 31, 2011

 
InspireMD, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received,
_______________________________, ____________________________________________,
or its assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company at any time after the Issue Date until 5:00
p.m., Tel Aviv time, on three years after the Issue Date (the “Expiration
Date”), up to ___________ fully paid and non-assessable Common Shares at a per
share purchase price of One Dollar and Twenty-Three Cents (US$1.23).  The
aforedescribed purchase price per share, as adjusted from time to time as herein
provided, is referred to herein as the “Purchase Price.”  The number and
character of such Common Shares and the Purchase Price are subject to adjustment
as provided herein.  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Share Exchange Agreement (the
“Share Exchange Agreement”), dated as of December 29, 2010, entered into by the
Company, the Holder and the other signatories thereto.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(A)           The term “Common Shares” includes (i) shares of the Company’s
common stock, US$0.001 par value per share, as authorized on the issue date
hereof, or (ii) any other securities into which or for which any of the
securities described in (i) may be converted or exchanged pursuant to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.
 
(B)           The term “Other Securities” refers to any stock (other than Common
Shares) and other securities of the Company or any other person (corporate or
otherwise) that the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Shares, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Shares or Other
Securities pursuant to Section 4 or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
(C)           The term “Principal Market” shall mean the NASDAQ Global Market,
NASDAQ Global Select Market, the NASDAQ Capital Market, the New York Stock
Exchange, the NYSE Amex Equities, the OTC Bulletin Board or in the
over-the-counter market or Pink Sheets.
 
(D)           The term “Warrant Shares” shall mean the Common Shares issuable
upon exercise of this Warrant.
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise.  From and after the
Issue Date through and including the Expiration Date, the Holder hereof shall be
entitled to receive, upon exercise of this Warrant in whole in accordance with
the terms of Section 1.2 and 1.6 or upon exercise of this Warrant in part in
accordance with Section 1.3, Common Shares of the Company, subject to adjustment
pursuant to Section 4 below.
 
1.2.           Full Exercise.  This Warrant may be exercised in full, subject to
Section 1.6 below, by the Holder hereof by delivery to the Company of an
original or facsimile copy of the form of subscription attached as Exhibit A
hereto (the “Subscription Form”) duly executed by such Holder and delivery
within two days thereafter of payment, in cash, wire transfer or by certified or
official bank check payable to the order of the Company, in the amount obtained
by multiplying the number of whole Common Shares for which this Warrant is then
exercisable by the Purchase Price then in effect. The original Warrant is not
required to be surrendered to the Company until it has been fully exercised.
 
1.3.           Partial Exercise.  This Warrant may be exercised in part (but not
for a fractional share) by delivery of a Subscription Form in the manner and at
the place provided in Section 1.2, except that the amount payable by the Holder
on such partial exercise shall be the amount obtained by multiplying (a) the
number of whole Common Shares designated by the Holder in the Subscription Form
by (b) the Purchase Price then in effect.  On any such partial exercise,
provided the Holder has surrendered the original Warrant, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof, the whole
number of Common Shares for which such Warrant may still be exercised.
 
1.4.           Company Acknowledgment.  The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant.  If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.
 
1.5.           Delivery of Stock Certificates, etc. on Exercise.  The Company
agrees that, provided the full purchase price listed in the Subscription Form is
received as specified in Section 1.2, the Common Shares purchased upon exercise
of this Warrant shall be deemed to be issued to the Holder hereof as the record
owner of such shares as of the close of business on the date on which delivery
of a Subscription Form shall have occurred and payment made for such shares as
aforesaid.  As soon as practicable after the exercise of this Warrant in full or
in part, and in any event within seven (7) calendar days thereafter (“Warrant
Share Delivery Date”), the Company at its expense (including the payment by it
of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder hereof, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and non-assessable Common Shares (or Other
Securities) to which such Holder shall be entitled on such exercise, together
with any other stock or other securities to which such Holder is entitled upon
such exercise pursuant to Section 1 or otherwise.  The Company understands that
a delay in the delivery of the Warrant Shares after the Warrant Share Delivery
Date could result in economic loss to the Holder.  In the event that the Company
fails for any reason to effect delivery of the Warrant Shares by the Warrant
Share Delivery Date, the Holder may revoke all or part of the relevant Warrant
exercise by delivery of a notice to such effect to the Company, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to the exercise of the relevant portion of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           Non Exercise and Expiration of Warrants.  Notwithstanding anything
to the contrary set forth herein, in the event that (i) the Company has not
completed a PIPE Financing prior to the Original Maturity Date (as defined in
the Debentures) and (ii) the Company’s failure to complete a PIPE Financing was
not the result of a PIPE Default (as defined in the Debentures), 1/3 (one third)
of the Warrant Shares originally issuable hereunder shall expire immediately and
no longer be issuable hereunder. Moreover, in order to enforce the foregoing
clause, the Holder shall not be entitled to acquire more than 2/3 (two thirds)
of the Warrant Shares originally issuable hereunder until following the Original
Maturity Date.
 
2.           Exercise.  Payment upon exercise must be made at the option of the
Holder either in cash, by wire transfer or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Purchase
Price, for the number of Common Shares specified in such form (as such exercise
number shall be adjusted to reflect any adjustment in the total number of shares
of Common Shares issuable to the holder per the terms of this Warrant) and the
holder shall thereupon be entitled to receive the number of duly authorized,
validly issued, fully-paid and non-assessable shares of Common Shares (or Other
Securities) determined as provided herein.
 
3.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
3.1.           Fundamental Transaction.  If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or  consolidation  of the
Company with or into another entity or (B) the Company effects any
reclassification of the Common Shares or any compulsory share exchange
pursuant to which the Common Shares is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental  Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant, subject to the limitations set
forth herein (the “Alternate Consideration”). The aggregate Purchaser Price for
this Warrant will not be affected by any such Fundamental Transaction, but the
Company shall apportion such aggregate Purchase Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common
Shares are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any exercise of this
Warrant following such Fundamental Transaction.  To the extent necessary to
effectuate the foregoing provisions, any successor to the Company or surviving
entity in such Fundamental Transaction shall issue to the Holder a
new warrant consistent with the foregoing provisions and evidencing the
Holder's right to exercise such warrant into Alternate Consideration.  The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 3.1 and insuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.  The Merger is a Fundamental
Transaction.  The Company shall give the Holder not less than fifteen (15)
Business Days notice prior to any Fundamental Transaction (“Fundamental
Transaction Notice”).  The failure to timely give a Fundamental Transaction
Notice shall extend any rights of the Holder pursuant to this Warrant until
fifteen (15) Business Days after receipt of a Fundamental Transaction Notice.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Extraordinary Events Regarding Common Shares.  In the event that
the Company shall (a) issue additional Common Shares as a dividend or other
distribution of its assets on outstanding Common Shares, (b) subdivide its
outstanding Common Shares, or (c) combine its outstanding Common Shares into a
smaller number of Common Shares, then, in each such event, the Purchase Price
shall, simultaneously with the happening of such event, be adjusted by
multiplying the then Purchase Price by a fraction, the numerator of which shall
be the number of Common Shares outstanding immediately prior to such event and
the denominator of which shall be the number of Common Shares outstanding
immediately after such event, and the product so obtained shall thereafter be
the Purchase Price then in effect. The Purchase Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 4.  The number of Common Shares that the
Holder of this Warrant shall thereafter, on the exercise hereof, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
Common Shares that would otherwise (but for the provisions of this Section 4) be
issuable on such exercise by a fraction of which (a) the numerator is the
Purchase Price that would otherwise (but for the provisions of this Section 4)
be in effect, and (b) the denominator is the Purchase Price in effect on the
date of such exercise.
 
5.           Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the Common Shares (or Other Securities) issuable on the exercise
of the Warrants, the Company at its expense will promptly cause its Chief
Financial Officer or other appropriate designee to compute such adjustment or
readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional Common Shares (or Other Securities) issued or sold or deemed to have
been issued or sold, (b) the number of Common Shares (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Purchase Price and the
number of Common Shares to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant..  The Company will forthwith mail a copy
of each such certificate to the Holder of the Warrant and any Warrant Agent of
the Company (appointed pursuant to Section 11 hereof).
 
6.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements.  The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all Common
Shares (or Other Securities) from time to time issuable on the exercise of the
Warrant.  This Warrant entitles the Holder hereof, upon written request, to
receive copies of all financial and other information distributed or required to
be distributed to the holders of the Company's Common Shares.
 
7.           Assignment; Exchange of Warrant.  Subject to compliance with
applicable securities laws and the Company’s Articles of Association, as may be
amended from time, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”).  On the surrender
for exchange of this Warrant, with the Transferor's endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws and the
Company's Articles of Association, as may be amended from time to time, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of Common Shares called for on the face or faces of the Warrant so
surrendered by the Transferor.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Replacement of Warrant.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.
 
9.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date and the Company may not call this Warrant
pursuant to Section 10, in connection with that number of Common Shares which
would be in excess of the sum of (i) the number of Common Shares beneficially
owned by the Holder and its affiliates on an exercise or call date, and (ii) the
number of Common Shares issuable upon the exercise of this Warrant with respect
to which the determination of this limitation is being made on an exercise date,
which would result in beneficial ownership by the Holder and its affiliates of
more than 9.99% of the outstanding Common Shares on such date.  For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and Rule 13d-3
thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate exercises which would result in the issuance of more than 9.99%.  The
Company shall have no obligation to determine whether the Holder may exercise
this Warrant with respect to the limitations set forth in this paragraph and
each delivery of a Subscription Form hereunder will constitute a representation
by the Holder that it has evaluated the limitation set forth in this paragraph
and determined that issuance of the full number of Warrant Shares requested in
such Subscription Form is permitted under this paragraph.
 
10.           Mandatory Conversion.  Notwithstanding anything to the contrary
contained herein, the Company may, at any time, or from time to time, require
the Holder, upon not less than fifteen (15) trading days  prior written notice,
to exercise this Warrant in whole or in part in the event (i) the Company’s
Common Shares shall be listed for trading on a Principal Market, (ii) the
closing sales price for fifteen (15) consecutive trading days was at least 165%
of the Purchase Price, (iii) the average daily trading volume of the Common
Shares on the Principal Market, as reported by Bloomberg L.P., was not less than
150,000 shares for fifteen (15) consecutive trading days and (iv) there is an
effective registration statement covering the resale of the Warrant Shares. In
the event that the Holder does not exercise this Warrant prior to the date
prescribed by the Company (the “Mandatory Exercise Date”), this Warrant shall
expire immediately and the Mandatory Exercise Date shall be deemed to be the
“Expiration Date” hereunder.
 
11.           Warrant Agent.  The Company may, by written notice to the Holder
of the Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing
Common Shares (or Other Securities) on the exercise of this Warrant pursuant to
Section 1, exchanging this Warrant pursuant to Section 7, and replacing this
Warrant pursuant to Section 8, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
12.           Transfer on the Company's Books.  Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.
 
13.           Registration Rights.  The Holder of this Warrant will be granted
the same registration rights granted to investors in the Reverse Merger
Financing as defined in the Share Exchange Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:  if to the Company, to: InspireMD, Ltd., 3 Menorat
Hamaor St. Tel Aviv, Israel Fax:  + 972-3-6917692, Attn: Ofir Paz, with a copy
to:  Haynes and Boone, LLP, 1221 Avenue of the Americas, 26th Floor, New York,
NY 10020-1007, Fax: (212) 884–8234, Attention: Rick Werner, Esq., and (ii) if to
the Holder, to the address and facsimile number listed on the first paragraph of
this Warrant, with a copy by fax only to: Grushko & Mittman, P.C., 515 Rockaway
Avenue, Valley Stream, New York 11581, facsimile: (212) 697–3575.
 
15.           Applicable law and arbitration.  All disputes arising under this
Warrant or in connection with the transactions hereunder shall be resolved only
between the parties in good faith, however, if these efforts fail the dispute
shall be resolved in accordance with the laws of the State of New York excluding
that body of law pertaining to conflict of law.  Any action brought by either
party against the other concerning the transactions contemplated by this Warrant
must be brought only in the courts located in New York, New York.  Both parties
and the individual signing this Agreement on behalf of the Company agree to
submit to the exclusive jurisdiction of such courts and the Holder irrevocably
waives any objection as to venue or “inconvenient forum.”
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

 
INSPIREMD, INC.
 
 
By: _______________________________
Name:
Title:

 
 
6

--------------------------------------------------------------------------------

 

 
Exhibit A


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
 
TO:  INSPIREMD, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___________), hereby irrevocably elects to purchase ________ Common Shares
covered by such Warrant


The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.


The undersigned requests that the certificates for such shares be issued in the
name of, and delivered pursuant to the DTC instructions below or to
__________________________________________________________________________ whose
address is
____________________________________________________________________________
____________________________________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Shares under the Securities Act
of 1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.


DTC Instructions:
____________________________________________________________________
___________________________________________________________________________________
___________________________________________________________________________________


Dated:___________________
______________________________________________
(Signature must conform to name of holder as specified on the face of the
Warrant)
 
 
 
(Address)

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of Common Shares of
INSPIREMD, INC. to which the within Warrant relates specified under the headings
“Percentage Transferred” and “Number Transferred,” respectively, opposite the
name(s) of such person(s) and appoints each such person Attorney to transfer its
respective right on the books of INSPIREMD, INC. with full power of substitution
in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 

 
Dated:  __________________, _______
 
 
 
Signed in the presence of:
 
________________________________
(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
________________________________
(Name)
 
_______________________________________________
(Signature must conform to name of holder as specified on the face of the
warrant)
 
 
 
_______________________________________________
 
_______________________________________________
(address)
 
_______________________________________________
 
_______________________________________________
(address)




